Exhibit 10.01




AMENDMENT TO STRATEGIC INVESTMENT AGREEMENT

THIS AMENDMENT TO STRATEGIC INVESTMENT AGREEMENT (the “Amendment”) dated as of
January 11, 2010 (the “Amendment Effective Date”) between Stratus Media Group,
Inc., a Nevada corporation (“the Company”), and ProElite, Inc., a New Jersey
corporation (the “Company”):

A.        The Company and the Company entered into that certain Strategic
Investment Agreement dated as of October 9, 2009 (the “Agreement”) pursuant to
which PEI agreed to sell and the Company agreed to purchase shares of PEI’s
preferred stock.  Defined terms not defined herein shall have the meanings
ascribed to them in the Agreement.

B.        The Parties wish to amend the Agreement on the terms set forth below.

ARTICLE I.  

AMENDMENT OF AGREEMENT

  1.1.  Article 5 is hereby amended by adding the following sections.

“Availability of Funds.  the Company currently has, readily available, and under
its control on an unrestricted basis (except only those restrictions set forth
on Schedule 4.1(i) hereto, which for clarity, are not conditions to Closing or
to the Company’s obligations, but merely modifications to this representation)
all funds necessary to perform its obligations under the Agreement and the
Amendment to provide interim funding and make the payments contemplated by
Section 5.9 and 5.10(b) of the Amendment, and not later than the Outside Date
will have, readily available, and under its control on an unrestricted basis
(except only those restrictions set forth on Schedule 4.1(i) hereto, which for
clarity, are not conditions to Closing or the Company’s obligations, but merely
modifications to this representation) all funds necessary to consummate the
purchase of all of the Preferred Shares contemplated to be purchased hereby.”

  1.2.  Article 5 is hereby amended by adding the following sections.

“5.9      Interim Funding.  During the period between the Amendment Effective
Date and the Closing, the Company shall continue to provide funding to PEI in
accordance with the budget attached as Schedule A, it being acknowledged that,
through the Amendment Effective Date, the Company has provided funding to PEI in
the aggregate amount of $228,894.23.  All amounts so funded (the “Funded
Payments”) shall be evidenced by promissory notes of PEI (each a “Note”) in the
same form and having the same terms as the notes already issued to the Company
in respect of advances of the Purchase Price.  Any Note shall be convertible, at
the option of SMG1, into shares of Preferred Stock on a pro rata basis based on
the conversion ratio set forth in the Series A Certificate of Designation.  To
the extent applicable, the Funded Payments shall reduce the Closing Payments.



--------------------------------------------------------------------------------





5.10      Management Change.  

       (a)  The Company is delivering the following resignations and written
consents, which shall be (and may state that they are) subject to the Company’s
timely compliance with Section 5.10(b): (i) Charles Champion’s resignation as
Chief Executive Officer of PEI and the appointment of William Kelly as President
and Chief Operating Officer of PEI; and (ii) the election by the current members
of the board of directors by written consent of Paul Feller, Glenn Golenberg and
Douglas De Luca to PEI’s board of directors and the resignation of such current
members.

       (b)  The Company shall promptly (but not later than the close of business
on Friday, February 11, 2010):

           (i)  In satisfaction of PEI’s obligations to Charles Champion, pay to
Mr. Champion $150,000 (the “Champion Payment”) as follows: $75,000 in cash and
issuing to him restricted shares of the Company’s Common Stock valued at $2.30
per share.

          (ii)  Pay all amounts due as of the Amendment Effective Date pursuant
to Section 5.9, and make the those portions of the “Closing Payments” to the
persons specified in Section 5.6 of the Disclosure Schedule as specified on
Schedule A.

       (c)  Notwithstanding Mr. Champion’s resignation, upon new board members
being appointed under Section 5.10(a), prior to the Closing he (or his designee
or designees) shall be vested with the sole authority to take, at Company
expense, with the same authority and protection as if specifically instructed by
the board of directors, all appropriate action on behalf of PEI to enforce PEI’s
rights under the Agreement and Amendment, grant waivers thereunder or hereunder,
execute any amendment to the Agreement or the Amendment on behalf of PEI and
authorize any deliveries or other actions necessary for the Closing.”

5.11.     Credit to Purchase Price.  The Purchase Price payable at Closing shall
be reduced by the aggregate amount of the Funded Payments, the Champion Payment,
all amounts paid to Gumbiner Savett, Inc. with respect to the audit and review
of PEI’s financial statements, and all amounts (not to exceed $231,525) paid to
William Kelly or assumed by the Company in connection with the amount owed by
PEI to Mr. Kelly.

  1.3.  The Company agrees acknowledges that all of the conditions to closing in
Section 6.1, have been satisfied to date and agrees that, notwithstanding such
conditions (other than the conditions in Section 6.1(f) and 6.1(d)(i),(ii),
(iv), (v) and (vi), which shall continue to be conditions to Closing in
accordance with their terms; provided, that 6.1(d)(iv), (v) and (vi) need only
be satisfied as of the Amendment Effective Date in order for such conditions to
be deemed satisfied for all purposes), the Company is unconditionally obligated
to consummate the purchase and other transactions contemplated by the Agreement
and this Amendment and pay the full Purchase Price (as may be adjusted by
Sections 5.9 and 5.11) as provided in amended Section 7.1 of the Agreement (see
section 1.4 of this Amendment below).  Additionally, the Company shall pay any
additional amount required to purchase an extended discovery policy upon the
Closing.



--------------------------------------------------------------------------------



  1.4.  Section 7.1 of the Agreement is hereby amended in its entirety by
inserting the following in lieu thereof.

“The completion of any transactions of purchase and sale contemplated by this
Agreement (the “Closing”) shall take place at the offices of TroyGould PC, 1801
Century Park East, Suite 1600, Los Angeles, California 90067as soon as possible
but in no event shall the Closing occur later than March 31, 2010 (the “Outside
Date”) except that the Outside Date may be extended with approval of the
Parties.  In the event that the Closing has not occurred by the Outside Date, or
in the event of any other material breach hereof by the Company, then in
addition to any other remedies available to PEI, on five business days notice,
the Company shall cause the Company Designees to appoint the designees of PEI to
PEI’s board of directors (the “Company Designees”) and the Company Designees
shall resign.  The Company Designees shall be the individual(s) designated by
Charles Champion.”

  1.5.  Section 9.1(b) of the Agreement is hereby amended by inserting the
following in lieu thereof:

“(b) The Company, on the one hand, or the Company, on the other hand, if the
Closing has not occurred by Outside Date because the non-terminating party has
materially breached this Agreement and not cured such breach in a reasonable
time; provided, the party purporting to terminate is not itself in material
breach.”

1.7.      Paul Feller shall deliver to PEI, at the Amendment Effective Date, a
guarantee of certain obligations in form and substance satisfactory to PEI.

1.8       In addition to its post-Closing obligations under Section 8.3, the
Company shall also comply with such section prior to the Closing after the board
and management changes contemplated by Section 5.10 have become effective.  In
addition, those persons who are reasonably intended third party beneficiaries of
the post-Closing obligations in Section 8.3 shall be deemed to have such status,
notwithstanding anything contrary in the Agreement.

1.9       The Company may file this Amendment on Edgar.

ARTICLE II.  

EFFECT OF AMENDMENT

Except as expressly provided herein, all of the terms of the Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the Parties have executed this Amendment effective as of the
Amendment Effective Date.



 

PROELITE, INC.

   

By:

/s/ Charles Champion

 

Name: Charles Champion

 

Title: Chief Executive Officer

     

STRATUS MEDIA GROUP, INC.

   

By:

/s/ Paul Feller

 

Name: Paul Feller

 

Title: President

